PER CURIAM.
Appellant, Alfred Washington, seeks review of an order denying his motion to dissolve an injunction against repeat violence that was entered against him in 2011. In both the motion at issue and a prior motion to dissolve the injunction that was also denied, Appellant challenged the merits of the injunction instead of making any allegations of changed circumstances. On appeal, Appellant again challenges the merits of the injunction. We affirm. See Highway 46 Holdings, LLC v. Myers, 114 So.3d 215, 221 (Fla. 5th DCA 2012) (noting that the appellant appealed from an order refusing to dissolve a temporary injunction and explaining that because neither party filed an appeal from the original injunction order entered after notice and a hearing, “the sufficiency of the original, unappealed injunction order is not before this Court for review”); see also Spaulding v. Shane, 150 So.3d 852, 853 (Fla. 2d DCA 2014) (explaining that in order to establish entitlement to dissolution of an injunction, the movant must prove that there has been a *743change in circumstances since the injunction was entered).
AFFIRMED.
LEWIS, C.J., BENTON and MAKAR, JJ., concur.